 Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 1 of 31 PageID: 1




PETER Y. LEE
A TTORNEY AT L A W
733 3rd Avenue, 16th Floor
New York, New York 10017
(212) 808-0716
Peter.Lee@LeeAdvocates.Com E-Mail

SNEED PLLC
Jason M. Sneed, Esq. (jsneed@sneedlegal.com)
Megan E. Sneed, Esq. (msneed@sneedlegal.com)
445 South Main Street, Suite 400
Davidson, North Carolina 28036
(844) 763-3347
Pending admission pro hac vice

Attorneys for Plaintiff, Shaf International, Inc.

                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                               (Newark Vicinage)


SHAF INTERNATIONAL, INC.,
             Plaintiff,                                Civil Action No.:

               v.


ULTIMATE LEATHER APPAREL,                                    COMPLAINT WITH
INC. and ASAD AHMED,                                          JURY DEMAND
               Defendants.


       Plaintiff, Shaf International, Inc., by and through its attorneys, for its Complaint against

Ultimate Leather Apparel, Inc. and Asad Ahmed, in this action states as follows:




                                                 1
 Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 2 of 31 PageID: 2



                                   NATURE OF THE ACTION

        1.      Plaintiff Shaf International, Inc. (“Shaf” or “Plaintiff”) seeks damages and

injunctive or other relief against Ultimate Leather Apparel, Inc. (“ULA”) and Asad Ahmed

(“Ahmed”) (collectively, “Defendants”) for trademark infringement, false designation of origin,

false advertising, unfair competition, and other deceptive trade practices with respect to

Defendants’ impersonation of Plaintiff by advertising, marketing, offering for sale and selling a

wide array of apparel products, leather goods and related products sold to motorcycle enthusiasts

and consumers nationwide over the Internet and elsewhere under the infringing MILWAUKEE

RIDERS designation (“Infringing Designation”). As alleged more fully below, Defendants’ use

of designations confusingly similar to Plaintiff’s own MILWAUKEE-Formative Marks (defined

below) poses a likelihood of confusion as to the source, affiliation, connection, association or

permission between Plaintiff and Defendants. Plaintiff has not authorized or permitted

Defendants to use Plaintiff’s MILWAUKEE-Formative Marks or colorable imitations thereof in

connection with Defendants’ competitive products. Unless addressed by this Court, Defendants’

conduct will continue to result in a likelihood of consumer confusion and deception, and

irreparable injury to Plaintiff.

                                       THE PARTIES

        2.      Plaintiff Shaf International, Inc. is a New Jersey company with an address at 141

Lanza Avenue, Building 1A, Garfield, New Jersey 07026.

        3.      Upon information and belief, Defendant Ultimate Leather Apparel, Inc. (“ULA”)

is a New Jersey corporation with a mailing address of 1723 Pulaski Highway, Fayetteville, TN

37334-2715.




                                                2
 Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 3 of 31 PageID: 3



       4.      Upon information and belief, Defendant Asad Ahmed ("Ahmed") is an individual

with an address of 75 Saddleford Dr., Fayetteville, TN 37334-7270. Ahmed is an owner and

manager of Defendant ULA, and at all times has directed and participated in the infringing acts,

false advertising and unfair competition of Defendant ULA.

                               JURISDICTION AND VENUE

       5.      This is a civil action arising from Defendants’ infringement of Plaintiff’s

MILWAUKEE-Formative Marks. The claims alleged in this complaint arise under the Lanham

Act, including 15 U.S.C. § 1125, et seq., 15 U.S.C. § 1051, and state law.

       6.      This Court has jurisdiction over the subject matter of this action pursuant to 15

U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1338(a) and 1338(b). Moreover, this Court has

supplemental jurisdiction for all non-federal causes of action under 28 U.S.C. § 1367, in that

such claims are so related to Plaintiff’s claims within the original jurisdiction of this Court that

they form part of the same case or controversy. This Court has jurisdiction to enter injunctive

relief pursuant to 15 U.S.C. § 1116 and Fed. R. Civ. P. 65.

       7.      This Court has personal jurisdiction over Defendants pursuant to 28 U.S.C. §

1391 in that Defendants and/or its registered agents, at least at the time of some of the acts

complained of herein, resided and/or may be found in this District, are transacting and doing

business within this District, are committing the acts complained of herein within this District,

and have otherwise directed their illegal conduct complained of herein to this District, causing

damage to Plaintiff in this District.

       8.      Further, this Court has personal jurisdiction over the Defendants because, upon




                                                 3
 Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 4 of 31 PageID: 4



information and belief, Defendants are present and transacting business within this District and

Defendant ULA is incorporated, registered and/or authorized to conduct business in the State of

New Jersey.

        9.       Upon information and belief, Defendants advertise, promote, offer for sale and

sell their products bearing the MILWAUKEE RIDERS designation through an office located at

Suite 1st, 297 Getty Avenue, Paterson, New Jersey 07503, as well as an office located at 1723

Pulaski Highway, Fayetteville, TN 37334-2715.

        10.      Further, venue is proper in this District because a substantial part of the events or

omissions giving rise to the claims occurred in this District, the Defendants conduct substantial

business in this District, and Plaintiff’s injuries occurred, at least in part, in this District.

                              STATEMENT OF THE CLAIMS

        11.      As set forth below, Defendants have advertised, marketed, manufactured,

distributed, offered for sale, and provided goods that infringe upon Plaintiff’s ownership rights in

its federal, state, and common law trademark rights in its MILWAUKEE-Formative Marks, and

which goods are likely to cause confusion as to affiliation, connection, or association of

Defendants with Plaintiff, or as to the origin, sponsorship, or approval of Defendants’ infringing

products and/or services by Plaintiff.

        12.      This action seeks damages and injunctive and other relief for:

              a. Count One:      Federal Trademark Infringement, 15 U.S.C. § 1114.

              b. Count Two: Infringement of Trademark, False Advertising and Unfair

                 Competition, 15 U.S.C. § 1125(a).

              c. Count Three: False Designation of Origin and Passing Off in Commerce, 15

                 U.S.C. § 1125(a).



                                                     4
 Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 5 of 31 PageID: 5



             d. Count Four: Cancellation of U.S. Reg. No. 5,510,098 for the MILWAUKEE

                RIDERS designation in International Class 025;

             e. Count Five: Cancellation of U.S. Reg. No. 5,613,116 for the MILWAUKEE

                RIDERS designation in International Class 035

             f. Count Six:     Violation of New Jersey Consumer Fraud Act, N.J. Stat. Ann. §

                56:8-2.

             g. Count Seven: Unfair Competition in violation of N.J. Stat. Ann. § 56:4.

             h. Count Eight: Trademark Infringement and Unfair Competition in violation of

                state common law.

                              STATEMENT OF THE FACTS

Background Facts Regarding Plaintiff and its MILWAUKEE-Formative Marks

       13.      Plaintiff reincorporates by reference the allegations in the foregoing paragraphs,

inclusive, as if the same were here set out in full.

       14.      Since long before the acts of Defendants complained of herein, and at least as

early as 1991, Plaintiff and its predecessor-in-interest have been engaged in the business of

selling premium clothing, leather goods, luggage and accessories in the United States through

wholesale and retail store outlets, primarily under the MILWAUKEE LEATHER® brand.

       15.      Plaintiff’s MILWAUKEE LEATHER® brand is one of the best-known brands in

the motorcycling industry for premium clothing, leather goods, luggage and accessories

(“Plaintiff’s Goods”). Plaintiff is the leader in the motorcycle industry for these categories of

goods and uses quality materials in its products.

       16.      Around Plaintiff’s MILWAUKEE LEATHER® brand, Plaintiff has built a family

of MILWAUKEE-formative sub-brands using design marks, such as MILWAUKEE



                                                    5
 Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 6 of 31 PageID: 6



PERFORMANCE®,           MILWAUKEE          PERFORMANCE               FOOTWEAR®,          MILWAUKEE

LEATHER        PERFORMANCE           APPAREL®,             and    MILWAUKEE           PERFORMANCE

ACCESSORIES® (“Plaintiff’s MILWAUKEE-Formative Marks”), as further shown below in

the related design marks:

Milwaukee Leather        Milwaukee Leather               Milwaukee Leather             Milwaukee
    & Design           Performance Apparel &            Performance Footwear          Performance
                              Design                          & Design             Accessories & Design




       17.     Each of Plaintiff’s design marks includes a shield or crest as part of the mark,

with wings that extend nearly to the outside edge of or outside the shield or crest design.

       18.     Importantly, Plaintiff and its predecessor-in-interest have used continuously in

commerce its MILWAUKEE-Formative Marks in conjunction with a variety of products,

including the sale and promotion of bags and/or luggage since at least as early as 1996, and with

apparel products since at least as early as 1998.

       19.     To further its rights in its MILWAUKEE-Formative Marks and to protect its

rights in its MILWAUKEE-Formative Marks, Plaintiff applied to register and owns the

following U.S. registrations for its MILWAUKEE-Formative Marks, which are used in

connection with Plaintiff’s MILWAUKEE-Formative Marks:

 Plaintiff’s Mark   Reg./App.        Reg. Date                 Stated
                       No.                               First Use Date (at       Plaintiff’s Goods
                                                         least as early as)

 MILWAUKEE           2,568,688      May 7, 2002            Jan. 15, 1998      “goods made in whole or
 LEATHER®                                                                     substantial part of leather,
                                                                                namely, jackets, pants,
                                                                                  footwear” (IC025)



                                                    6
 Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 7 of 31 PageID: 7




                   4,600,803     Sept. 9, 2014        Nov. 1, 2012       “Clothing, namely, tops,
                                                                       shirts, pants, chaps, jackets,
                                                                        vests; footwear; all of the
                                                                       foregoing made in whole or
                                                                       substantial part of leather; t-
                                                                         shirts; sweat shirts, tank
                                                                               tops.” (IC025)


                   4,600,804     Sept. 9, 2014        Jan. 1, 2011       “Clothing, namely, tops,
                                                                       shirts, pants, chaps, jackets,
                                                                        vests; all of the foregoing
                                                                             made in whole or
                                                                       substantial part of leather; t-
                                                                         shirts, sweat shirts, tank
                                                                               tops.” (IC025)


                   4,600,805     Sept. 9, 2014        Jan. 1, 2014      “Footwear made in whole
                                                                          or substantial part of
                                                                            leather.” (IC025)




                   4,613,204     Sept. 13, 2014       Jan. 1, 2011     “Motorcycle bags, namely,
                                                                          tank bags, saddle bags,
                                                                        sissy bar bags, windshield
                                                                          bags and tail bags; cup
                                                                       holders for use in vehicles.”
                                                                                  (IC012)



(“Plaintiff’s MILWAUKEE-Formative Registrations”)

       20.    Plaintiff’s MILWAUKEE-Formative Registrations are live, valid, subsisting and

in full force and effect, as shown in the registration certificates.      (Exhibit A, Plaintiff’s

Registered Trademark Certificates).

       21.    Plaintiff’s MILWAUKEE-Formative Marks, together with the Plaintiff’s

MILWAUKEE-Formative Registrations, convey tremendous goodwill to Plaintiff and enhance

consumers’ strong association of the MILWAUKEE-Formative Marks with Plaintiff.


                                                  7
 Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 8 of 31 PageID: 8



       22.     Plaintiff and its predecessor-in-interest have made substantial investments of time

and money and resources marketing, advertising and promoting Plaintiff’s Goods under its

MILWAUKEE-Formative Marks, such that Plaintiff’s MILWAUKEE-Formative Marks convey

tremendous goodwill to Plaintiff and serve to identify Plaintiff as the official source for authentic

MILWAUKEE-branded merchandise sold to motorcycling enthusiasts and the consuming public

nationwide.

       23.     In advertising Plaintiff’s Goods, Plaintiff often uses banner advertisements

bearing the language “MILWAUKEE LEATHER AUTHORIZED DEALER,” under which it

displays photos of its apparel products, flanked on the left side by its shield or crest, and on the

right side by “Since ’91” as shown below:




(“Plaintiff’s MILWAUKEE LEATHER Banner Advertisement”).

       24.     When Plaintiff advertises its goods sold under its MILWAUKEE-FORMATIVE

Marks on online retail outlets, it displays its goods with high-quality photographic images of the

products, in which the products have the following features: (a) one of Plaintiff’s crest designs

appears on the product, showing one of Plaintiff’s eagle designs in which the wings extend to the

edge or over the edge of the crest design; (b) within Plaintiff’s crest design, Plaintiff’s

MILWAUKEE-Formative Mark appears; and (c) the lacing eyelets also contain the word mark

of one of Plaintiff’s MILWAUKEE-Formative Marks. These design and advertising choices

further enhance the distinctiveness of Plaintiff’s MILWAUKEE-Formative Mark products

among the purchasing public.



                                                 8
 Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 9 of 31 PageID: 9



       Examples of goods and advertisements bearing Plaintiff’s MILWAUKEE-Formative

Marks are shown below and at Exhibit B hereto.




                  Milwaukee Performance® Boots
                       sold on Amazon.com




                 Milwaukee Leather® Boots sold at
                     MilwaukeeLeather.com




                  Milwaukee Leather Performance
                   Apparel® Men’s Vest sold at
                         LeatherUp.com




                                                    9
Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 10 of 31 PageID: 10



        25.    Plaintiff and its predecessor-in-interest to Plaintiff’s MILWAUKEE-Formative

Marks also have made substantial investments of time and money to acquire and expand such

goodwill and to protect and enforce its rights in its MILWAUKEE-Formative Marks, so as to

enhance consumer association and prevent harm to the goodwill of Plaintiff.

        26.    When purchasing products bearing Plaintiff’s MILWAUKEE-Formative Marks,

consumers have come to expect to receive products having superior quality.

Defendant’s Unlawful Activities

        27.    Plaintiff reincorporates by reference the allegations of the foregoing paragraphs,

inclusive, as if the same were here set out in full.

        28.    Ultimate Leather Apparel, Inc. incorporated in New Jersey on July 12, 2010 and

operating in New Jersey, on information and belief moved its principal office to Fayetteville,

Tennessee during 2018.

        29.    Defendant Ahmed is a resident of Tennessee and is an owner and officer of ULA,

and directs and participates in ULA’s infringing activities.

        30.    Defendants sell a wide variety of apparel products, leather goods and related

products sold to motorcycle enthusiasts and consumers nationwide, and public records show

ULA’s annual sales to be in excess of $500,000.00.

        31.    Defendants have set out to deceive and confuse customers into believing that

Defendants’ products and services originate with, or are sponsored or approved by or related to

Plaintiff.

        32.    First, without Plaintiff’s authorization, license or consent from Plaintiff,

beginning after Plaintiff acquired protectable rights in its MILWAUKEE-Formative Marks,

Defendants began using reproductions, counterfeits, copies and colorable imitations of Plaintiff’s



                                                  10
Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 11 of 31 PageID: 11



MILWAUKEE-Formative Marks, such as the “MILWAUKEE RIDERS” designation, in

connection with the sale, offering for sale, distribution and advertising of Defendants’ goods, in a

manner that is likely to cause confusion, to cause mistake and to deceive customers and potential

customers throughout United States commerce.

       33.     Defendants also have applied unauthorized reproductions, counterfeits, copies,

and colorable imitations of Plaintiff’s MILWAUKEE-Formative Marks, such as the

MILWAUKEE RIDERS designation, to the labels, signs, prints, packages, wrappers, receptacles

and advertisements used and intended to be used in commerce upon or in connection with the

sale, offering for sale, distribution, and advertising of goods sold in this country, which goods

have been sold through various online retail stores, including, but not limited to Amazon.com,

BikerLeather.com, and ClubVest.com.

       34.     Attached hereto at Exhibit C are screen shot images of products offered by

Defendants displaying the goods offered for sale, sold and advertised by Defendants. As set forth

in Exhibit C and otherwise, Defendants’ counterfeit and infringing goods are sold under the

false and misleading designation “Milwaukee Riders” (“Infringing Designation”).

       35.     Defendants have offered for sale, sold and distributed products bearing

Defendants’ Infringing Designation shown in Exhibit C in connection with products identical

and closely related to Plaintiff’s Goods in the leather apparel category through various online

retail stores. Both Plaintiff and Defendants often sell their goods through identical channels of

trade such as motorcycle rallies, and to identical potential consumers, namely motorcycling

enthusiasts, tourists and the general public.

       36.     By offering for sale, selling, distributing, marketing and advertising goods sold

under Defendants’ Infringing Designation, Defendants intentionally have violated Plaintiff’s



                                                11
Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 12 of 31 PageID: 12



rights in and to its MILWAUKEE-Formative Marks and the MILWAUKEE-Formative

Registrations, and with the knowledge and intention that the use in commerce of Defendant’s

Infringing Designation were and intended to cause confusion, to cause mistake, and to deceive

consumers and potential consumers.

       37.     Defendants also, in connection with the offering for sale, sale, distribution,

advertising and promotion of goods bearing and in conjunction with Defendants’ Infringing

Designation, have caused, are causing and are likely to cause confusion and mistake, and have

deceived, are deceiving and are likely to deceive, as to the affiliation, connection, and association

of Defendants with Plaintiff, and as to the origin, sponsorship, and approval of Defendants’

goods and commercial activities.

       38.     Further, Defendants, by their offering for sale, distribution, marketing and

advertising of goods bearing and in conjunction with Defendants’ Infringing Designation, in

commercial advertising and promotion, have misrepresented the nature, characteristics, qualities,

and origin of their goods and commercial activities to the harm of Plaintiff.

       39.     Specifically, Defendants have been mimicking Plaintiff’s marketing, advertising

and business model at every turn. As shown below, Defendants’ advertisements to the public

shown at retail locations replicate the manner and style of Plaintiff’s advertisements at retail

locations. Plaintiff and Defendants often sell at retail establishments at the same events, such as

large motorcycle rallies. The images below are banner advertisements displayed at such retail

locations.




                                                 12
Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 13 of 31 PageID: 13




               Milwaukee Leather® Banner




                Milwaukee Riders Banner




         40.    In the parties’ respective retail banner advertisements, Plaintiff displays its

MILWAUKEE-Formative Mark across the top of the banner in all caps, and Defendants do the

same with their Infringing Designation.      Plaintiff displays underneath its MILWAUKEE-

Formative Mark the term “Authorized Dealer.”            Defendants likewise display the term

“Authorized Dealer” under Defendants’ Infringing Designation, “Milwaukee Riders.” Plaintiff

under the “Authorized Dealer” language displays several images of its products in rectangular

boxes, flanked on the left by one of its MILWAUKEE-Formative Marks in a crest in which the

eagle’s wings extend beyond the outside circumference of the outer circle, and to the right by the

phrase “SINCE ‘91” in another box.         Defendants do exactly the same thing, except that

Defendants replace Plaintiff’s goods with their own, Plaintiff’s crest design with their own, and

Plaintiff’s “SINCE ‘91” with the false and misleading representation, “Since 1992,” as shown

below.

         41.    Defendants have not been in business “Since 1992.” To declare to consumers in

retail advertisements that Defendants have been in business “Since 1992” or that they have sold

goods “Since 1992” under Defendants’ Infringing Designation is a false and misleading

representation about Defendants’ business or products made in commerce, to the harm of

Plaintiff.


                                               13
Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 14 of 31 PageID: 14



       42.     Still further, in its Internet advertising, such as on Amazon.com, Defendants

displays its products in exactly the same manner as Plaintiff displays their products of the same

type, as shown below:




             Milwaukee Performance®
             Boots sold on Amazon.com




             Milwaukee Riders Boots sold
                  on Amazon.com




                                               14
Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 15 of 31 PageID: 15




          Milwaukee Leather® men’s boots
           sold at MilwaukeeLeather.com




           Milwaukee Riders men’s boots
           sold at BransonWholesale.net




                                           15
Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 16 of 31 PageID: 16




              Milwaukee Leather Performance
               Apparel® Men’s Vest sold at
                     LeatherUp.com




             Milwaukee Riders Men’s Vest sold
                 at BransonWholesale.net




       43.    Defendant ULA applied to register and obtained registrations with the U.S. Patent

& Trademark Office (“USPTO”) for Defendants’ Infringing Designation in unfair competition

with Plaintiff, and made unfair, deceptive and fraudulent representations to the USPTO in

furtherance of those applications. Defendant ULA filed an application to register the confusingly

similar and deceptive designation “Milwaukee Riders” with the USPTO pursuant to U.S. App.

Ser. No. 87/977,710, which matured into U.S. Reg. No. 5,510,098 for “clothing, namely, jackets,

vests, tops, bottoms and boots” in International Class 025. Defendant ULA also filed another

application to register the same confusingly and deceptive designation “Milwaukee Riders” with


                                                16
Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 17 of 31 PageID: 17



the USPTO pursuant to U.S. App. Ser. No. 87/590,462, which matured into U.S. Reg. No.

5,613,116 for “online wholesale and retail store services featuring clothing and boots” in

International Class 035 (“Defendant’s Infringing Registrations”).

       44.     Defendants’ activities already have caused and are causing confusion in the

marketplace. Defendants and their representatives have communicated to retailers that

Defendant’s Infringing Registrations convey to Defendant rights not owned by Defendant, such

as representing to retailers that Defendant’s Infringing Registrations convey rights to Defendant

that are, to the contrary, owned by Plaintiff.

       45.     Moreover, Defendants have maintained offices in Paterson, New Jersey, and its

close geographical proximity to Plaintiff’s business offices in Garfield, New Jersey further leads

consumers to believe that the companies and their respective products are related.

       46.     On June 18, 2019, Plaintiff through outside counsel wrote to Defendant ULA to

alert Defendants to Defendants’ Unlawful Activities and demand those acts cease, and that

Defendants change to a mark not confusingly similar to Plaintiff’s MILWAUKEE-Formative

Marks. (Exhibit D, Letter to Ultimate Leather Apparel, Inc. from SNEED PLLC).

       47.     On June 19, 2019, counsel for Plaintiff received a letter dated June 12, 2019 from

Defendant ULA’s counsel that did not address Plaintiff’s concerns but rather indicated the

parties should peacefully co-exist. (Exhibit E, Letter to J. Sneed from W. Stroever of COLE

SCHOTZ, P.C.). Defendants have not ceased their misleading and infringing conduct after being

put on notice of Plaintiff’s rights and of Defendants’ conduct.

       48.     In selling their goods under Defendants’ Infringing Designation, it is clear that

Defendants’ intention is to impersonate Plaintiff or confuse consumers with regard to a




                                                 17
Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 18 of 31 PageID: 18



connection with Plaintiff and its MILWAUKEE-Formative Marks, a connection that does not

exist.

         49.   Upon information and belief, Defendants’ acts are willful with the deliberate

intent to trade on the goodwill of Plaintiff’s MILWAUKEE-Formative Marks, cause confusion

and deception in the marketplace, and divert potential sales of Plaintiff’s Goods to Defendants.

         50.   Defendants’ acts are causing, and unless restrained, will continue to cause damage

and immediate irreparable harm to Plaintiff and its valuable reputation and goodwill with the

consuming public for which Plaintiff has no adequate remedy at law.

                                      COUNT ONE
                  (Federal Trademark Infringement under 15 U.S.C. § 1114)

         51.   Plaintiff incorporates by reference the allegations of the foregoing paragraphs,

inclusive, as if the same were here set out in full.

         52.   Defendants, without authorization from Plaintiff, have used and are continuing to

use spurious designations that are identical to, or substantially indistinguishable from, Plaintiff’s

federally-registered MILWAUKEE-Formative Marks in connection with the promotion,

advertisement, distribution, sale and/or offering of identical or substantially indistinguishable

goods that compete with those of Plaintiff or which are within the normal zone of expansion of

such goods.

         53.   Defendants’ use of Defendants’ Infringing Designation causes a likelihood of

consumer confusion, mistake and deception with Plaintiff’s MILWAUKEE-Formative Marks

and constitutes an infringing use of Plaintiff’s registered MILWAUKEE-Formative Marks in

violation of 15 U.S.C. § 1114.




                                                  18
Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 19 of 31 PageID: 19



       54.     Upon information and belief, Defendants have committed the foregoing acts of

infringement with full knowledge of Plaintiff’s prior rights in its MILWAUKEE-Formative

Marks and with the willful intent to cause confusion and trade on Plaintiff’s goodwill.

       55.     Defendants’ conduct is causing immediate and irreparable harm and injury to

Plaintiff, and to its goodwill and reputation, and will continue to both damage Plaintiff and

confuse the public unless enjoined by this Court.

       56.     Plaintiff has no adequate remedy at law. An award of monetary damages alone

cannot fully compensate Plaintiff for its injuries.

       57.     Plaintiff is entitled to, among other relief, injunctive relief and an award of actual

damages, Defendants’ profits, enhanced damages and profits, reasonable attorney fees, and costs

of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116 and 1117, together

with prejudgment and post-judgment interest.

                                    COUNT TWO
   (Infringement of Trademark, False Advertising and Unfair Competition, 15 U.S.C. §
                                       1125(a))

       58.     Plaintiff incorporates by reference the allegations of the foregoing paragraphs,

inclusive, as if the same were here set out in full.

       59.     The acts of the Defendants complained of herein constitute trademark

infringement and unfair competition under the Lanham Act, 15 U.S.C. § 1125(a)(1)(A). More

particularly, Defendants’ use of Defendants’ Infringing Designation tends falsely to associate in

the mind of the public the services and products of Defendants with the high-quality services and

products of Plaintiff, and tends to describe falsely, represent and designate that Defendants and

their products and services in some manner enjoy the sponsorship of or approval by Plaintiff, or

some manner of association with Plaintiff, to the damage of Plaintiff.



                                                  19
Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 20 of 31 PageID: 20



        60.    Further, Defendants have made false or misleading statements of fact as to the

time of Defendant ULA’s existence, Defendants’ products and Defendants’ Infringing

Designation, namely by representing in banner advertisements and elsewhere that Defendant

ULA has been in business “Since ‘92” and that goods have been sold under Defendants’

Infringing Designation since that time. These statements constitute, in commercial advertising

and promotion, misrepresentations about the nature, characteristics, qualities or geographic

origin of Defendants’ goods sold under Defendants’ Infringing Designation, to the damage of

Plaintiff.

        61.    Plaintiff’s goodwill is of substantial and rapidly growing value. Plaintiff is

suffering and will continue to suffer irreparable harm if Defendants’ unfair competition as to

Defendants’ Infringing Designation and Defendants’ false and misleading advertisements are

permitted to continue.

        62.    The acts of Defendants are willful, deliberate and done with knowledge of

Plaintiff’s rights and other legitimate interests and with knowledge that these actions are likely to

confuse, mislead and deceive the public.

        63.    Plaintiff has no adequate remedy at law. An award of monetary damages alone

cannot fully compensate Plaintiff for its injuries.

        64.    Plaintiff is entitled to, among other relief, injunctive relief and an award of actual

damages, Defendants’ profits, enhanced damages and profits, reasonable attorney fees, and costs

of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116 and 1117, together

with prejudgment and post-judgment interest.




                                                 20
Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 21 of 31 PageID: 21



                                     COUNT THREE
      (False Designation of Origin and Passing Off in Commerce, 15 U.S.C. § 1125(a))

       65.     Plaintiff incorporates by reference the allegations of the foregoing paragraphs,

inclusive, as if the same were here set out in full.

       66.     Defendants are likely to cause confusion, mistake or deception as to the source of

affiliation of Defendants’ goods and/or services.

       67.     Defendants’ unauthorized use of Defendants’ Infringing Designation and the

related advertising by Defendants falsely indicates to consumers that Defendants or its agents are

connected with, sponsored, endorsed, authorized, or approved by, or affiliated with Plaintiff, or

that Plaintiff is connected with, sponsored, endorsed, authorized, or approved by or affiliated

with Defendants.

       68.     Defendants’ unauthorized use of Defendants’ Infringing Designation and the

related advertising by Defendants allows Defendants to receive the benefit of Plaintiff’s

goodwill, which Plaintiff has established at great labor or expense, and allows Defendants to gain

acceptance of its goods and/or services, based not on its own qualities, but on the reputation,

investment, hard work, reputation, and goodwill of Plaintiff.

       69.     Defendants’ acts constitute a false designation of origin and passing off in

violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

       70.     Defendants’ conduct is causing immediate and irreparable harm and injury to

Plaintiff, and to its goodwill and reputation, and will continue to both damage Plaintiff and

confuse the public unless enjoined by this Court.

       71.     Plaintiff has no adequate remedy at law. An award of monetary damages alone

cannot fully compensate Plaintiff for its injuries.




                                                  21
Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 22 of 31 PageID: 22



       72.     Plaintiff is entitled to, among other relief, injunctive relief and an award of actual

damages, Defendants’ profits, enhanced damages and profits, reasonable attorney fees, and costs

of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116 and 1117, together

with prejudgment and post-judgment interest.

                                      COUNT FOUR
  Cancellation of U.S. Reg. No. 5,510,098 for the MILWAUKEE RIDERS Designation in
                                         Class 025

       73.     Plaintiff incorporates by reference allegations of the foregoing paragraphs,

inclusive, as if the same were here set out in full.

       74.     Defendant ULA obtained U.S. Reg. No. 5,510,098 for the MILWAUKEE

RIDERS Designation in International Class 025 by making false and fraudulent representations

to the USPTO in furtherance of the underlying application.

       75.     At the time Defendant ULA filed the intent-to-use trademark application for its

MILWAUKEE RIDERS designation that matured to registration, Defendant falsely represented

to the USPTO that it “believes that to the best of the signatory’s knowledge and belief, no other

persons, except, if applicable, concurrent users, have the right to use the mark in commerce,

either in the identical form or in such near resemblance as to be likely, when used on or in

connection with the goods/services of such other persons, to cause confusion or mistake, or to

deceive.”

       76.     Defendant ULA knew, however, about Plaintiff and its prior use of and rights in

its MILWAUKEE LEATHER and other MILWAUKEE-Formative Marks in conjunction with

motorcycling apparel at the time Defendant ULA made such representation to the USPTO.

Accordingly, Defendant’s sworn statement in the application was knowingly false when made,

was material to registrability, and has been relied upon by the USPTO.



                                                  22
Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 23 of 31 PageID: 23



         77.   Plaintiff and its predecessor-in-interest have used continuously Plaintiff’s

MILWAUKEE LEATHER® mark in commerce in connection with motorcycling apparel at least

as early as 1991 and have not abandoned the trademark, and Plaintiff has used its other

MILWAUKEE-Formative Marks in connection with motorcycling apparel since long prior to

Defendants’ first use of its MILWAUKEE RIDERS designation, and have not abandoned these

marks.

         78.   Defendants did not commence use of the MILWAUKEE RIDERS designation

used in connection with motorcycling apparel until at least 2018. Plaintiff has priority of use in

its MILWAUKEE LEATHER® trademark and other MILWAUKEE-Formative Marks vis-à-vis

Defendants.

         79.   The acts of Defendant ULA complained of herein violate, inter alia, Sections 2

and 14 of the Lanham Act, 15 U.S.C. §§ 1052(d) and 1064.

         80.   Plaintiff will be damaged through the continued registration of U.S. Reg. No.

5,510,098 in that consumers and customers will likely be confused as to the source of origin of

Defendants’ services and products.

         81.   Accordingly, Plaintiff is entitled to have the Director of the U.S. Patent &

Trademark Office ordered to cancel Defendant ULA’s Reg. No. 5,510,098, which order the

Court has authority to make pursuant to Section 37 of the Lanham Act, 15 U.S.C. § 1119.


                                       COUNT FIVE
  (Cancellation of U.S. Reg. No. 5,613,116 for the MILWAUKEE RIDERS Designation in
                                         Class 035)

         82.   Plaintiff incorporates by reference allegations of the foregoing paragraphs,

inclusive, as if the same were here set out in full.




                                                  23
Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 24 of 31 PageID: 24



       83.     Defendant ULA obtained U.S. Reg. No. 5,613,116 for the MILWAUKEE

RIDERS Designation in International Class 035 by making false and fraudulent representations

to the USPTO in furtherance of the underlying application.

       84.     At the time Defendant filed the intent-to-use trademark application for its

MILWAUKEE RIDERS designation that matured to registration, Defendant falsely represented

to the USPTO that it “believes that to the best of the signatory’s knowledge and belief, no other

persons, except, if applicable, concurrent users, have the right to use the mark in commerce,

either in the identical form or in such near resemblance as to be likely, when used on or in

connection with the goods/services of such other persons, to cause confusion or mistake, or to

deceive.”

       85.     Defendant knew, however, about Plaintiff and its prior use of and rights in its

MILWAUKEE LEATHER and other MILWAUKEE-Formative Marks in conjunction with retail

store services at the time Defendant made such representation to the USPTO. Accordingly,

Defendant’s sworn statement in the application was knowingly false when made, was material to

registrability, and has been relied upon by the USPTO.

       86.     Plaintiff and its predecessor-in-interest have used continuously Plaintiff’s

MILWAUKEE LEATHER® mark in commerce in connection with retail store services at least

as early as 1991 and have not abandoned the trademark, and Plaintiff has used its other

MILWAUKEE-Formative Marks in connection with retail store services since long prior to

Defendants’ first use of the MILWAUKEE RIDERS designation.

       87.     Defendants did not commence use of the MILWAUKEE RIDERS designation

used in connection with retail store services until at least 2018. Plaintiff has priority of use in its




                                                  24
Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 25 of 31 PageID: 25



MILWAUKEE LEATHER® trademark and other MILWAUKEE-Formative Marks vis-à-vis

Defendants.

       88.     The acts of Defendant ULA complained of herein violate, inter alia, Sections 2

and 14 of the Lanham Act, 15 U.S.C. §§ 1052(d) and 1064.

       89.     Plaintiff will be damaged through the continued registration of U.S. Reg. No.

5,613,116 in that consumers and customers will likely be confused as to the source of origin of

Defendants’ services and products.

       90.     Accordingly, Plaintiff is entitled to have the Director of the U.S. Patent &

Trademark Office ordered to cancel Defendant’s Reg. No. 5,613,116, which order the Court has

authority to make pursuant to Section 37 of the Lanham Act, 15 U.S.C. § 1119.

                                       COUNT SIX
                 (Violation of Consumer Fraud Act, N.J.S.A. §56:8-2, et seq.)

       91.     Defendants’ deliberate and willful use of Defendants’ Infringing Designation in

direct competition with Plaintiff, and Defendants’ false and misleading statements to consumers

about their products, services, and Infringing Designation, including the use of “Since 1992” in

their advertising, constitutes an unlawful practice within the meaning of the Consumer Fraud

Act, N.J.S.A. §56:8-2, et seq.

       92.     Defendants’ use of Defendants’ Infringing Designation and their statements are

likely to cause deception among consumers in further violation of the Consumer Fraud Act.

       93.     Defendants’ sale of products bearing Defendants’ Infringing Designation

constitutes “merchandise” within the definition set forth in N.J.S.A. §56:8-1.

       94.     Given that Defendants have acted in direct commercial competition with Plaintiff,

Plaintiff has suffered an ascertainable loss as a direct result of Defendants’ unlawful practices.




                                                 25
Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 26 of 31 PageID: 26



       95.     Defendants’ unlawful actions in violation of the Consumer Fraud Act entitle

Plaintiff to, in addition to any other appropriate legal or equitable relief, an award threefold the

damages sustained by Plaintiff, as well as reasonable attorney fees, filing fees and reasonable

costs of suit, as provided under N.J.S.A. § 56:8-19.

                                      COUNT SEVEN
                       (Unfair Competition in violation of N.J.S.A. §56:4)

       96.     Plaintiff incorporates by reference allegations of the foregoing paragraphs,

inclusive, as if the same were here set out in full.

       97.     Defendants’ use of Defendants’ Infringing Designation is an improper

appropriation of Plaintiff’s MILWAUKEE-Formative Marks for Defendants’ own name, brand,

trademark, reputation, and goodwill for the same products as the Plaintiff’s Goods.

       98.     Defendants’ use of Defendants’ Infringing Designation is likely to cause

consumer confusion as to its product’s origin.

       99.     Defendants’ activities constitute an impermissible appropriation under N.J.S.A.

§56:4-1.

       100.    Defendants’ activities have injured Plaintiff, the source of the true

MILWAUKEE-Formative Marks and their branded products.

       101.    Plaintiff is entitled to an injunction against such practices, and Defendants are

liable to Plaintiff for treble of all damages, directly or indirectly caused, under N.J.S.A. §56:4-2.

                                 COUNT EIGHT
   (Trademark Infringement and Unfair Competition in violation of state common law)

       102.    Plaintiff incorporates by reference allegations of the foregoing paragraphs,

inclusive, as if the same were here set out in full.




                                                  26
Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 27 of 31 PageID: 27



       103.      The acts and omissions of Defendants complained of herein constitutes trademark

infringement, passing off, unprivileged imitation, and unfair competition in violation of state

common law.

       104.      Plaintiff has been and will continue to be injured as a result of Defendants’

unlawful and unauthorized practices. Further, Defendants’ wrongful practices have a tendency to

deceive and actually have deceived customers and potential customers.

       105.      Unless the foregoing alleged actions of Defendants are enjoined, Plaintiff will

suffer damage and injury.

       106.      The injury to Plaintiff is and continues to be ongoing and irreparable. An award of

damages alone cannot fully compensate Plaintiff for its injuries, and Plaintiff lacks an adequate

remedy at law.

       107.      Plaintiff is entitled to an award of damages, injunctive relief against Defendants,

as well as other remedies available under common law, including, but not limited to, costs and

attorney fees.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests that this Court enter judgment:

   1. In favor of Plaintiff and against Defendants on all of Plaintiff’s claims;

   2. To permanently enjoin and restrain Defendants and its agents, partners, subsidiaries,

       servants, employees, attorneys, successors, representatives, assigns and affiliates, and all

       others in concert, privity, or participation with them from the actions complained of

       herein, including, but not limited to:

           a. manufacturing, distributing, providing, selling, marketing, advertising, promoting,

                 or authorizing any third party to manufacture, distribute, provide, sell, market,



                                                  27
Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 28 of 31 PageID: 28



           advertise or promote any goods or services bearing Defendants’ Infringing

           Designation or any other mark that is a counterfeit, copy, simulation, confusingly

           similar variation, or colorable imitation of Plaintiff’s MILWAUKEE-Formative

           Marks;

        b. engaging in any activity that infringes Plaintiff’s rights in its MILWAUKEE-

           Formative Marks;

        c. engaging in any activity constituting unfair competition with Plaintiff;

        d. making or displaying any statement, representation, or depiction that is likely to

           lead the public or the trade to believe that (i) Defendants’ goods and services are

           in any manner approved, endorsed, licensed, sponsored, authorized, or franchised

           by or associated, affiliated, or otherwise connected with Plaintiff or (ii) Plaintiff’s

           goods and services are in any manner approved, endorsed, licensed, sponsored,

           authorized, or franchised by or associated, affiliated, or otherwise connected with

           Defendants;

        e. using or authorizing any third party to use in connection with any business, goods

           or services any false description, false representation, or false designation of

           origin, or any marks, names, words, symbols, devices, or trade dress that falsely

           associate such business, goods and/or services with Plaintiff or tend to do so;

        f. registering or applying to register any trademark, service mark, domain name,

           trade name, or other source identifier or symbol of origin consisting of or

           incorporating Defendants’ Infringing Designation or any other mark that infringes

           or is likely to be confused with the MILWAUKEE-Formative Marks, or any

           goods or services of Plaintiff, or Plaintiff as their source; and



                                             28
Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 29 of 31 PageID: 29



         g. aiding, assisting, or abetting any other individual or entity in doing any act

             prohibited by these sub-paragraphs (a) through (g).

  3. Directing Defendants to immediately cease all manufacture, display, distribution,

     marketing, advertising, promotion, sale, offer for sale and/or use of any and all

     packaging, labels, catalogs, shopping bags, containers, advertisements, signs, displays,

     and other materials that feature or bear any designation or mark incorporating

     Defendants’ Infringing Designation or any other mark that is a counterfeit, copy,

     simulation, confusingly similar variation, or colorable imitation of Plaintiff’s

     MILWAUKEE-Formative Marks, and to direct all distributors, retailers, wholesalers, and

     other individuals and establishments wherever located in the United States that distribute,

     advertise, promote, sell, or offer for sale Defendants’ goods or services to cease forthwith

     the display, distribution, marketing, advertising, promotion, sale, and/or offering for sale

     of any and all goods, services, packaging, labels, catalogs, shopping bags, containers,

     advertisements, signs, displays, and other materials featuring or bearing Defendants’

     Infringing Designation or any other mark that is a counterfeit, copy, simulation,

     confusingly similar variation, or colorable imitation of Plaintiff’s MILWAUKEE-

     Formative Marks, and to immediately remove them from public access and view.

  4. Requiring Defendants, in accordance with 15 U.S.C. § 1118, to deliver to Plaintiff’s

     counsel or agent for destruction all labels, signs, prints, packages, bottles, receptacles,

     containers, products, clothing, advertisements, and any other object or tangible thing in

     Defendants’ possession or control bearing Plaintiff’s MILWAUKEE-Formative Marks

     and any colorable imitation thereof (including Defendants’ Infringing Designation) in

     connection with leather goods and apparel and any other related goods and services;



                                               29
Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 30 of 31 PageID: 30



  5. Requiring Defendants, in accordance with 15 U.S.C. § 1116(a), to file with the Court, and

     serve upon Plaintiff’s counsel within thirty (30) days after the entry and service on

     Defendants of an injunction, a report in writing, and under oath, setting forth in detail the

     manner and form in which Defendants have complied with the terms of such injunction;

  6. Awarding Plaintiff its actual damages and a total damages amount up to three times the

     amount of its actual damages, in accordance with 15 U.S.C. § 1117(a), N.J. Stat. Ann. §

     56:8-19, and N.J. Stat. Ann. § 56:4-2;

  7. Directing that Defendants account to and pay to Plaintiff all profits realized by their

     wrongful acts in accordance with 15 U.S.C. § 1117(a), enhanced as appropriate to

     compensate Plaintiff for the damages caused thereby;

  8. Awarding Plaintiff its reasonable attorneys’ fees, costs, and expenses pursuant to 35

     U.S.C. § 285, 15 U.S.C. § 1117(a) and/or other applicable law;

  9. Issuing an Order to the Director of the U.S. Patent & Trademark Office to cancel

     Defendant ULA’s Reg. Nos. 5,510,098 and 5,613,116, which order the Court has

     authority to make pursuant to Section 37 of the Lanham Act, 15 U.S.C. § 1119.

  10. Awarding Plaintiff interest, including prejudgment and post-judgment interest, on the

     foregoing sums; and

  11. Awarding Plaintiff all such other such relief as the Court may deem just and proper.




                                              30
Case 2:20-cv-02569-JMV-MF Document 1 Filed 03/10/20 Page 31 of 31 PageID: 31



                             DEMAND FOR TRIAL BY JURY

         Pursuant to Fed. R. Civ. P. 38(b), plaintiff demands trial by jury on all questions of fact

raised in this complaint.

Dated:     New York, New York
           March 8, 2020

                                                Yours truly, etc.,

                                                      /s/ Peter Y. Lee (PL-2405)
                                                By:
                                                      PETER Y. LEE, ESQ.

                                                      733 3rd Avenue
                                                      16th Floor
                                                      New York, New York 10017
                                                      (212) 808-0716 Tel
                                                      (212) 808-0719 Fax
                                                      Peter.Lee@LeeAdvocates.Com

                                                SNEED PLLC
                                                Jason M. Sneed, Esq. (jsneed@sneedlegal.com)
                                                Megan E. Sneed, Esq. (msneed@sneedlegal.com)
                                                445 South Main Street, Suite 400
                                                Davidson, North Carolina 28036
                                                (844) 763-3347
                                                Pending admission pro hac vice

                                                Attorneys for Plaintiff,
                                                Shaf International, Inc.




                                                  31
